Citation Nr: 1618177	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rating for service connected bilateral hearing loss in excess of 10 percent during the period from January 3, 2011, and in excess of 20 percent during the period from April 30, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1976 and from September 1976 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of RO in Columbia, South Carolina.  The case has since been transferred to the RO in Atlanta, Georgia.  

This case was previously remanded by the Board in January 2014 to afford the Veteran a hearing as part of her appeal.  That hearing was conducted in June 2014 via videoconference before the undersigned acting Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In a July 2014 decision and remand, the Board denied a higher (compensable) rating for bilateral hearing loss during the period prior to January 3, 2011, and remanded the issue of entitlement to a higher rating during the period after that date to the Agency of Original Jurisdiction (AOJ) for additional development.  Thus, the issue of entitlement to a higher initial rating during the period prior to January 3, 2011 is no longer in appellate status.  

In a February 2015 rating decision, the AOJ granted a 20 percent rating, effective from April 30, 2014.  The case was subsequently returned to the Board.
As this higher rating does not represent a grant of the maximum benefits allowed by law, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an October 2015 remand, the Board referred the issue of entitlement to an earlier effective date for a 10 percent rating for bilateral hearing loss back to the AOJ.  The matter was addressed in a supplemental statement of the case (SSOC) in January 2016.  The Board also remanded the claim for further development.  All action requested was substantially complied with.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is necessary.

Upon review of the evidence of record, the Board notes that there is discussion of a medical examination that is not associated with the claims file.  On a January 2015 examination note, the examiner states that "results I obtained from 1/21/15 showed good inter-test reliability and also were largely unchanged from [the Veteran's] previous exams of 1/3/14 and 1/3/11."  The examiner mentions an examination from January 3, 2014 again on an October 2015 examination note.  After careful review of the claims file, record of an examination on January 3, 2014 could not be found. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records related to the claimed disabilities and associate those records with the claims file.  In particular, obtain identified records from January 3, 2014.

2.  After the development is completed, readjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




